Exhibit 10.1

MERCK & CO., INC.

PLAN FOR DEFERRED PAYMENT OF

DIRECTORS’ COMPENSATION

(Amended and Restated as of May 31, 2005)

1

TABLE OF CONTENTS

Page

                 
Article I
  Purpose
    1  
Article II
  Election of Deferral, Measurement Methods and Distribution Schedule
    1  
Article III
  Valuation of Deferred Amounts
    2  
Article IV
  Redesignation Within a Deferral Account
    4  
Article V
  Payment of Deferred Amounts
    5  
Article VI
  Designation of Beneficiary
    6  
Article VII
  Plan Amendment or Termination
    6  
Schedule A
  Measurement Methods
    7  

2

(i)

MERCK & CO., INC.
PLAN FOR DEFERRED PAYMENT OF
DIRECTORS’ COMPENSATION

I. PURPOSE

To provide an arrangement under which directors of Merck & Co., Inc. other than
current employees may (i) elect to voluntarily defer payment of annual retainers
and Board and committee meeting fees until after termination of their service as
a director, and (ii) value compensation mandatorily deferred on their behalf.

     
II.
  ELECTION OF DEFERRAL, MEASUREMENT METHODS AND
DISTRIBUTION SCHEDULE

A. Election of Voluntary Deferral Amount



  1.   Prior to December 28 of each year, each director is entitled to make an
irrevocable election to defer until termination of service as a director receipt
of payment of (a) 50% or 100% of the Board retainer for the 12 months beginning
April 1 of the next calendar year, (b) 50% or 100% of the Committee Chairperson
retainer for the 12 months beginning April 1 of the next calendar year, (c) 50%
or 100% of the Audit Committee member retainer for the 12 months beginning April
1 of the next calendar year and (d) 50% or 100% of the Board and committee
meeting fees for the 12 months beginning April 1 of the next calendar year.



  2.   Prior to commencement of duties as a director, a director newly elected
or appointed to the Board during a calendar year must make the election under
this paragraph for the portion of the Voluntary Deferral Amount applicable to
such director’s first year of service (or part thereof).



  3.   The Voluntary Deferral Amount shall be credited as follows: (1) Board and
committee meeting fees that are deferred are credited on the last business day
of each calendar quarter; (2) if the Board retainer, Committee Chairperson
retainer and/or Audit Committee member retainer are deferred, a pro-rata share
of the deferred retainer is credited on the last business day of each calendar
quarter. The dates the Voluntary Deferral Amount, or parts thereof, are credited
to the director’s deferred account are hereinafter referred to as the Voluntary
Deferral Dates.

B. Mandatory Deferral Amount



  1.   On the Friday following the Company’s Annual Meeting of Stockholders
(such Friday hereinafter referred to as the “Mandatory Deferral Date”), each
director will be credited with an amount equivalent to one-third of the annual
cash retainer for the 12 month period beginning on the April 1 preceding the
Annual Meeting (the “Mandatory Deferral Amount”). The Mandatory Deferral Amount
will be measured by the Merck Common Stock account.



  2.   A director newly elected or appointed to the Board after the Mandatory
Deferral Date will be credited with a pro rata portion of the Mandatory Deferral
Amount applicable to such director’s first year of service (or part thereof).
Such pro rata portion shall be credited to the director’s account on the first
day of such director’s service.

C. Automatic Deferral of Executive Committee Fees



  1.   Effective June 1, 2005, any director who serves as either Chairperson or
member of the Board’s Executive Committee, in lieu of any cash payment for such
service, will be credited with an amount, if any, provided by way of retainer or
meeting fees (the “Automatic Deferral Amount”). The Automatic Deferral Amount
will be measured by the Merck Common Stock account.



  2.   The “Automatic Deferral Date” with respect to meeting fees will be the
last business day of each calendar quarter during which such meetings occurred.
The “Automatic Deferral Date” for Committee Chairperson retainer and/or
Committee member retainer fees, which are annual fees paid quarterly, will be
the last business day of each calendar quarter.

D. Election of Measurement Method

Each such annual election referred to in Section A shall include an election as
to the measurement method or methods by which the value of amounts deferred will
be measured in accordance with Article III, below. The available measurement
methods are set forth on Schedule A hereto.

E. Election of Distribution Schedule

Each annual election referred to in Article II, Sections A, B and C shall also
include an election to receive payment following termination of service as a
director of all Voluntary Deferral Amounts, Mandatory Deferral Amounts and
Automatic Deferral Amounts in a lump sum either immediately or one year after
such termination, or in quarterly or annual installments over five, ten or
fifteen years. Any election made with respect to a Mandatory Deferral Amount
also shall apply with respect to any Automatic Deferral Amount credited during
the same period.

III. VALUATION OF DEFERRED AMOUNTS

A. Common Stock



  1.   Initial Crediting. The annual Mandatory Deferral Amount shall be used to
determine the number of full and partial shares of Merck Common Stock which such
amount would purchase at the closing price of the Common Stock on the New York
Stock Exchange on the Mandatory Deferral Date.

The Automatic Deferral Amount shall be used to determine the number of full and
partial shares of Merck Common Stock which such amount would purchase at the
closing price of the Common Stock on the New York Stock Exchange on the
Automatic Deferral Date.

That portion of the Voluntary Deferral Amount allocated to Merck Common Stock
shall be used to determine the number of full and partial shares of Merck Common
Stock which such amount would purchase at the closing price of the Common Stock
on the New York Stock Exchange on the applicable Voluntary Deferral Date.

However, should it be determined by the Committee on Corporate Governance of the
Board of Directors that a measurement of Merck Common Stock on any Mandatory,
Automatic or Voluntary Deferral Date would not constitute fair market value,
then the Committee shall decide on which date fair market value shall be
determined using the valuation method set forth in this Article III,
Section A.1.

At no time during the deferral period will any shares of Merck Common Stock be
purchased or earmarked for such deferred amounts nor will any rights of a
shareholder exist with respect to such amounts.



  2.   Dividends. Each director’s account will be credited with the additional
number of full and partial shares of Merck Common Stock which would have been
purchasable with the dividends on shares previously credited to the account at
the closing price of the Common Stock on the New York Stock Exchange on the date
each dividend was paid.



  3.   Distributions. Distribution from the Merck Common Stock account will be
valued at the closing price of Merck Common Stock on the New York Stock Exchange
on the distribution date.

B. Mutual Funds



  1.   Initial Crediting. The amount allocated to each Mutual Fund shall be used
to determine the full and partial Mutual Fund shares which such amount would
purchase at the closing net asset value of the Mutual Fund shares on the
Mandatory or Voluntary Deferral Date, whichever is applicable. The director’s
account will be credited with the number of full and partial Mutual Fund shares
so determined.

At no time during the deferral period will any Mutual Fund shares be purchased
or earmarked for such deferred amounts nor will any rights of a shareholder
exist with respect to such amounts.



  2.   Dividends. Each director’s account will be credited with the additional
number of full and partial Mutual Fund shares which would have been purchasable,
at the closing net asset value of the Mutual Fund shares as of the date each
dividend is paid on the Mutual Fund shares, with the dividends which would have
been paid on the number of shares previously credited to such account (including
pro rata dividends on any partial shares).



  3.   Distributions. Mutual Fund distributions will be valued based on the
closing net asset value of the Mutual Fund shares on the distribution date.

C. Adjustments

In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering or any other
change in the corporate structure or shares of the Company or a Mutual Fund, the
number and kind of shares or units of such investment measurement method
available under this Plan and credited to each director’s account shall be
adjusted accordingly.

IV. REDESIGNATION WITHIN A DEFERRAL ACCOUNT

A. General

A director may request a change in the measurement methods used to value all or
a portion of his/her account other than Merck Common Stock. Amounts deferred
using the Merck Common Stock method and any earnings attributable to such
deferrals may not be redesignated. The change will be effective on (i) the day
when the redesignation request is received pursuant to administrative guidelines
established by the Human Resources Financial Services area of the Treasury
department, provided the request is received prior to the close of the New York
Stock Exchange on such day or (ii) the next following business day if the
request is received when the New York Stock Exchange is closed.

B. When Redesignation May Occur



  1.   During Active Service. There is no limit on the number of times a
director may redesignate the portion of his/her deferred account permitted to be
redesignated. Each such request shall be irrevocable and can be designated in
whole percentages or as a dollar amount.



  2.   After Death. Following the death of a director, the legal representative
or beneficiary of such director may redesignate subject to the same rules as for
active directors set forth in Article IV, Section B.1.

C. Valuation of Amounts to be Redesignated

The portion of the director’s account to be redesignated will be valued at its
cash equivalent and such cash equivalent will be converted into shares or units
of the other measurement method(s). For purposes of such redesignations, the
cash equivalent of the value of the Mutual Fund shares shall be the closing net
asset value of such Mutual Fund on (i) the day when the redesignation request is
received pursuant to administrative guidelines established by the Human
Resources Financial Services area of the Treasury department, provided the
request is received prior to the close of the New York Stock Exchange on such
day or (ii) the next following business day if the request is received when the
New York Stock Exchange is closed.

V. PAYMENT OF DEFERRED AMOUNTS

A. Payment

All payments to directors of amounts deferred will be in cash in accordance with
the distribution schedule elected by the director pursuant to Article II,
Section E. Distributions shall be pro rata by measurement method. Distributions
shall be valued on the fifteenth day of the distribution month (or, if such day
is not a business day, the next business day) and paid as soon thereafter as
possible.

B. Changes to Distribution Schedule Prior to Termination

Upon the request of a director made at any time during the calendar year
immediately preceding the calendar year in which service as a director is
expected to terminate, the Committee on Corporate Governance of the Board of
Directors (the “Committee”), in its sole discretion, may authorize: (a) an
extension of a payment period beyond that originally elected by the director not
to exceed that otherwise allowable under Article II, Section E, and/or (b) a
payment frequency different from that originally elected by the director. Such
request may not be made with regard to amounts deferred after December 31, 1990
using the Merck Common Stock method and to any earnings attributable to such
deferrals. Deferrals into Merck Common Stock made after December 31, 1990 and
any earnings thereon may only be distributed in accordance with the schedule
elected by the director under Article II, Section E or determined by the
Committee on Corporate Governance under Article VI.

C. Post-Termination Changes to Distribution Schedule

Following termination of service as a director, each director may make one
request for a further extension of the period for distribution of his/her
deferred compensation. Such request must be received by the Committee on
Corporate Governance prior to the first distribution to the participant under
his/her previously elected distribution schedule. Any revised distribution
schedule may not exceed the deferral period otherwise allowable under
Article II, Section E. This request may be granted and a new payment schedule
determined in the sole discretion of the Committee on Corporate Governance.

Such request may not be made with regard to amounts deferred after December 31,
1990 using the Merck Common Stock Method and to any earnings attributable to
such deferrals. Any retired director who is not subject to U.S. income tax may
petition the Committee on Corporate Governance to change payment frequency,
including a lump sum distribution, and the Committee on Corporate Governance may
grant such petition if, in its discretion, it considers there to be reasonable
justification therefor. Deferrals into Merck Common Stock made after
December 30, 1990 and any earnings thereon may only be distributed in accordance
with the schedule elected by the director under Article II, Section E or
determined by the Committee on Corporate Governance under Article VI.

D. Forfeitures

A director’s deferred amount attributable to the Mandatory Deferral Amount and
earnings thereon shall be forfeited upon his or her removal as a director or
upon a determination by the Committee on Corporate Governance in its sole
discretion, that a director has:



  (i)   joined the Board of, managed, operated, participated in a material way
in, entered employment with, performed consulting (or any other) services for,
or otherwise been connected in any material manner with a company, corporation,
enterprise, firm, limited partnership, partnership, person, sole proprietorship
or any other business entity determined by the Committee on Corporate Governance
in its sole discretion to be competitive with the business of the Company, its
subsidiaries or its affiliates (a “Competitor”);



  (ii)   directly or indirectly acquired an equity interest of five (5) percent
or greater in a Competitor; or



  (iii)   disclosed any material trade secrets or other material confidential
information, including customer lists, relating to the Company or to the
business of the Company to others, including a Competitor.

VI. DESIGNATION OF BENEFICIARY

In the event of the death of a director, the deferred amount at the date of
death shall be paid to the last named beneficiary or beneficiaries designated by
the director, or, if no beneficiary has been designated, to the director’s legal
representative, in one or more installments as the Committee on Corporate
Governance in its sole discretion may determine.

VII. PLAN AMENDMENT OR TERMINATION

The Committee on Corporate Governance shall have the right to amend or terminate
this Plan at any time for any reason.

3

SCHEDULE A

MEASUREMENT METHODS
(January 1, 2002 – January 10, 2003)

Merck Common Stock

Mutual Funds

American Century Emerging Markets Fund
American Century Europacific Growth Fund
Fidelity Destiny I
Fidelity Dividend Growth
Fidelity Equity Income Fund
Fidelity Low-Priced Stock Fund
Fidelity Retirement Money Market
Fidelity Spartan Government Income
Fidelity Spartan U.S. Equity Index
Franklin Small-Mid Cap Growth A
Janus Enterprise
Janus Growth & Income
Liberty Acorn Z
PIMCO Foreign Bond Institutional
PIMCO Long Term US Government Institutional
PIMCO Total Return Institutional
Putnam Global Equity Fund A*
Putnam International Voyager A
Putnam Vista A
T. Rowe Price Blue Chip Growth Fund
Vanguard Asset Allocation

* From September 20, 2002 — September 30, 2002, this investment was briefly
named the Putnam Global Growth Fund A as a result of the merger, in
September 2002, of Putnam Global Equity Fund A with Putnam Global Growth Fund A.
The merged fund briefly retained the name “Putnam Global Growth Fund A.”
Effective October 1, 2002, the merged fund changed its name to “Putnam Global
Equity Fund A.”

4

SCHEDULE A

MEASUREMENT METHODS

(Effective January 11, 2003 to July 31, 2003)

Merck Common Stock

Mutual Funds

American Century Emerging Markets Institutional
American Funds EuroPacific Growth Fund
Fidelity Destiny I
Fidelity Dividend Growth
Fidelity Equity-Income
Fidelity Low-Priced Stock
Fidelity Retirement Money Market
Fidelity Spartan Government Income
Fidelity Spartan U.S. Equity Index
Franklin Small-Mid Cap Growth A
Janus Enterprise
Janus Growth & Income
Liberty Acorn Class Z
PIMCO Foreign Bond Institutional
PIMCO Long Term US Government Institutional
PIMCO Total Return Institutional
Putnam Global Equity A
Putnam International Capital Opportunities Fund A*
Putnam Vista A
T. Rowe Price Blue Chip Growth
Vanguard Asset Allocation

• Prior to April 30, 2003, known as Putnam International Voyager Fund A

Redesignation of Deferred Amounts measured by Putnam Vista A on July 31, 2003

Prior to 4 p.m. ET on July 31, 2003, each participant who has any part of
his/her account measured by the Putnam Vista A measurement method may
redesignate the amount in such measurement method in accordance with Article IV.
If a participant does not redesignate the amount measured by the Putnam Vista A
measurement method to any other remaining measurement method before 4 p.m. ET on
July 31, 2003, then the amount in the Putnam Vista A account shall be
redesignated as of 4 p.m. ET on July 31, 2003, to the Fidelity Mid-Cap Stock
Fund.

5

SCHEDULE A

MEASUREMENT METHODS

(Effective July 31, 2003 – November 19, 2003)

Merck Common Stock

Mutual Funds

American Century Emerging Markets Institutional
American Funds EuroPacific Growth Fund
Columbia Acorn Class Z*
Fidelity Destiny I
Fidelity Dividend Growth
Fidelity Equity-Income
Fidelity Low-Priced Stock
Fidelity Mid-Cap Stock Fund
Fidelity Retirement Money Market
Fidelity Spartan Government Income
Fidelity Spartan U.S. Equity Index
Franklin Small-Mid Cap Growth A
Janus Enterprise
Janus Growth & Income
PIMCO Foreign Bond Institutional
PIMCO Long Term US Government Institutional
PIMCO Total Return Institutional
Putnam Global Equity A
Putnam International Capital Opportunities Fund A**
T. Rowe Price Blue Chip Growth
Vanguard Asset Allocation

* Prior to October 2003, known as Liberty Acorn Class Z
** Prior to April 30, 2003, known as Putnam International Voyager Fund A

Redesignation of Deferred Amounts measured by Putnam Global Equity A and Putnam
International Capital Opportunities Fund A (collectively, the “Putnam Funds”) on
November 19, 2003

Prior to 4 p.m. ET on November 19, 2003, each participant who has any part of
his/her Deferred Compensation Account measured by a Putnam Funds investment
alternative may redesignate the amount in such investment alternative in
accordance with Article IV. If a participant does not redesignate the amount
measured by a Putnam Funds investment alternative to any other remaining
investment alternative(s) before 4 p.m. ET on November 19, 2003, then the amount
in the Putnam Funds investment alternative shall be redesignated as of 4 p.m. ET
on November 19, 2003, to the Fidelity Retirement Money Market Portfolio.

6

SCHEDULE A

MEASUREMENT METHODS
(November 19, 2003 to April 2, 2004)

Merck Common Stock

Mutual Funds

American Century Emerging Markets Institutional
American Funds EuroPacific Growth Fund
Columbia Acorn Class Z*
Fidelity Destiny I
Fidelity Dividend Growth
Fidelity Equity-Income
Fidelity Low-Priced Stock
Fidelity Mid-Cap Stock Fund
Fidelity Retirement Money Market
Fidelity Spartan Government Income
Fidelity Spartan U.S. Equity Index
Franklin Small-Mid Cap Growth A
Janus Enterprise
Janus Growth & Income
PIMCO Foreign Bond Institutional
PIMCO Long Term US Government Institutional
PIMCO Total Return Institutional
T. Rowe Price Blue Chip Growth
Vanguard Asset Allocation

• Prior to October 2003, known as Liberty Acorn Class Z

7

SCHEDULE A

MEASUREMENT METHODS
(April 2, 2004 through January 31, 2005)

Merck Common Stock

Mutual Funds

American Century Emerging Markets Institutional
American Funds EuroPacific Growth Fund
Columbia Acorn Class Z*
Fidelity Destiny I
Fidelity Dividend Growth
Fidelity Equity-Income
Fidelity Low-Priced Stock
Fidelity Mid-Cap Stock Fund
Fidelity Retirement Money Market
Fidelity Spartan Government Income
Fidelity Spartan U.S. Equity Index
Janus Enterprise
Janus Growth & Income
PIMCO Foreign Bond Institutional
PIMCO Long Term US Government Institutional
PIMCO Total Return Institutional
T. Rowe Price Blue Chip Growth
Vanguard Asset Allocation

• Prior to October 2003, known as Liberty Acorn Class Z

8

SCHEDULE A

MEASUREMENT METHODS
(February 1, 2005)

Investment alternatives available under this Plan shall be the same as the
investment alternatives available from time to time under the Merck & Co., Inc.
Deferral Program.

9